DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 06/02/2021.
Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a computer-implement method for processing information comprising: reading, by a user device through a near field communication (NFC) interface, an electronic tag to obtain product information stored in the electronic tag; storing, by the user device, the product information in the user device; generating, by the user device, an order based on the stored product information; receiving, by the user device, a settlement file after the order is paid, wherein the settlement file comprises a user identification (ID) and a user credit score corresponding to the user ID; transmitting, by the user device, the settlement file to a server for verification based on the user credit score; and especially, receiving, by the user device, a verification response from the server that comprises an updated user credit score; and storing, by the user device, the updated user credit score as recited in claim 1.  Similar limitations as recited in claims 8 and 15 and further limitations of the dependent claims 3-7, 10-14 and 17-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUYEN K VO/Primary Examiner, Art Unit 2887